NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10044

                Plaintiff-Appellee,             D.C. No. 5:16-cr-00020-BLF

 v.
                                                MEMORANDUM*
ANGEL LOPEZ-RAMIREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Angel Lopez-Ramirez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for resentencing.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government concedes, and we agree, that the district court plainly erred

by failing to address Lopez-Ramirez personally to ask if he wanted to speak before

sentencing. See Fed. R. Crim. P. 32(i)(4)(A)(ii); United States v. Daniels, 760 F.3d

920, 925-26 (9th Cir. 2014). Accordingly, we vacate and remand for resentencing.

See Daniels, 760 F.3d at 926.

      Lopez-Ramirez asks us to reach his other claims of error to provide the

district court “guidance” on remand. We decline to do so because we do not know

what sentencing arguments the parties will make on remand, how the court will

respond to those arguments, or what sentence it will impose. See United States v.

Kaczynski, 551 F.3d 1120, 1124 (9th Cir. 2009) (declining to issue an advisory

opinion based on speculation about possible future events).

      VACATED and REMANDED for resentencing.




                                         2                                   17-10044